COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  El Pescador Church, Inc.,                     §              No. 08-18-00029-CV

                       Appellant,               §                 Appeal from the

  v.                                            §               384th District Court

  Hector P. Ferrero, Rosa Ferrero, Antonio      §            of El Paso County, Texas
  Nunez, and Diego Sanchez,
                                                §              (TC# 2015DCV0484)
                        Appellees.
                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 21, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso Soto, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 21, 2018.


              IT IS SO ORDERED this 24th day of July, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.